DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed on 12/11/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 7 is objected to because of the following informalities:  
claim 7 recites “said adhesive layer” and the Examiner suggest amending the aforementioned recitation to “said layer of adhesive”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the recitation “a multilayered thin film adhesive substrate” is 
Claims 14-20 are rejected as they depend from, and therefore incorporate the claimed subject matter from claims rejected under this statute.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4, 6-8, 10-11, 13-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burkholz (Pub. No. 2018/016543) in view of Goodman (Pub. No. 2008/0243082).
Regarding claim 1, Burkholz teaches a multilayered thin film adhesive substrate (1, Figs. 1-3 and 11) having opposing front (top outer exterior surface of 20, see Fig. 4) and back (bottom exterior surface of 10, see Fig. 4) major surfaces, and comprising: a first layer (10, Fig. 3) having an outer edge (outer edge of 10, see Fig. 3), an interior major surface (top surface of 10 where 42 is located, Fig. 4), and an exterior major surface (bottom exterior surface of 10 where 30 is located, Fig. 4) presenting said opposing back major surface (bottom surface of 10, see Fig. 4) of said substrate (1); a second layer (20, Fig. 3) having an outer edge (outer edge of 20, see Fig. 3), an interior major surface (interior surface of 20 where 50 is located, see Fig. 4), and an exterior major surface (top outer exterior surface of 20) presenting said opposing front major surface (top outer exterior surface of 20, see Fig. 4); an intermediate mesh layer (17, Fig. 11) between the first layer (10) and second layer (20, at least the top surface of 11 is positioned between 20 and the very bottom surface of 10), said intermediate mesh layer (17) having an outer edge (outer edge of 17), and being in face-to-face relationship adjacent (near) said respective interior major surfaces (top surface of 10 where 42 is located, Fig. 4); and a layer of adhesive (16, Fig. 3) having an outer edge (outer edge of 16), and being in face-to-face relationship adjacent (near) said opposing back major surface (bottom surface of 10, see Fig. 3), wherein the outer edge of each of said layers is in alignment (see explanation below).
The Examiner notes that the aforementioned recitation does not recited what structure each layer is in alignment with and thefreedictionary.com defines “alignment” as “arranged or positioned in a line or in parallel lines” and it is the Examiner’s position that the outer edges of 10, 16 and 20 are positioned in parallel lines with each other and at least the straight outer edge portion of 17 is positioned in a line; hence, the outer edge of each layer is in alignment.”  
Burkholz does not specifically teach a resilient mesh layer; however, Goodman teaches a resilient mesh (12, Fig. 1 see [0063] and [0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Burkholz by forming the mesh to be a resilient mesh as taught by Goodman for providing a mesh having the ability f to return to its original shape when stresses applied thereto are reduced or eliminated (see [0069]).  Further, Burkholz teaches that modifications may be made to the device (see [0039]).
Regarding claim 2, Burkholz in view of Goodman teaches further comprising an intermediate adhesive layer (28, Burkholz Fig. 1) between said first layer (10) and said second layer (20) adjacent (near) said intermediate mesh layer (17, see Figs. 1-4 and 7).  
Regarding claim 3, Burkholz in view of Goodman teaches wherein said substrate (1) is flexible (see Burkholz Fig. 9 illustrating the fold line; hence, 1 is flexible) and inelastic (see Burkholz [0032] where 10 and 20 can be gauze which is known in the art to be inelastic).  
Regarding claim 4, Burkholz in view of Goodman teaches wherein said substrate (1) is non-implantable (see Fig. 9 illustrating the device is positioned external all internal cavities of the patient).  
Regarding claim 6, Burkholz in view of Goodman teaches wherein said substrate (1) is (it is the Examiner’s position that all of the layers of 1 can be separated; hence, 1 is severable).  
Regarding claim 7, Burkholz in view of Goodman teaches further comprising a releasable liner (30, Fig. 4) in face-to- face relationship adjacent said adhesive layer (16, see Burkholz, [0025]).  
Regarding claim 8, Burkholz in view of Goodman teaches wherein said first layer (10) or second layer (20) comprises a material selected from the group consisting of polyurethane (see Burkholz, [0032]), polyethylene, polypropylene, polyamide, polytetrafluoroethylene, polystyrene, silicone, rubber, latex, rayon, 3 composites thereof, copolymers thereof, and combinations thereof.  
Regarding claim 10, Burkholz in view of Goodman teaches wherein said intermediate mesh layer (modified 17) comprises polypropylene (see Goodman [0073]), nylon, polyethylene, or polyester netting.  
Regarding claim 11, Burkholz in view of Goodman teaches wherein said intermediate mesh layer (modified 17) comprises woven or nonwoven fibers (see Goodman [0073]).  
Regarding claim 13, Burkholz in view of Goodman teaches a method of securing a dressing or device (2, Burkholz, Fig. 5 and see [0034]) to a subject (3, Fig. 5), said method comprising, providing a multilayered thin film adhesive substrate according to claim 1 (see rejection of claim 1 above), applying said substrate (1) to said subject (3) wherein a portion of said adhesive layer (16) is adjacent a tissue of said subject (see [0034]), and applying said substrate (1) to said dressing or device (2) wherein a portion of said adhesive layer (16) is adjacent (near) said dressing or device (2, see Burkholz Figs. 4-6).  
Regarding claim 14, Burkholz in view of Goodman teaches wherein said device is (see Burkholz, [0034]), central lines, and/or arterial lines.  
Regarding claim 15, Burkholz in view of Goodman teaches further comprising a releasable liner (30, Fig. 4) in face-to- face relationship adjacent said adhesive layer (16, see Burkholz, [0025]), said method further comprising removing said releasable liner prior to applying said substrate (see Burkholz, [0034]).  
 	Regarding claim 16, Burkholz in view of Goodman teaches wherein said substrate (1) does not fold in on itself after removing said liner (30, it is the Examiner’s position that absent some external force exerted on 1, 1 does not fold in on itself after removing 30).  
Regarding claim 18, Burkholz in view of Goodman teaches wherein said substrate (1) is topically applied directly to said subject's tissue (see Burkholz Fig. 6) or to an intermediate underlayment applied to said tissue.  
Regarding claim 19, Burkholz in view of Goodman teaches wherein said substrate (1) is non-implantable in said subject (see Fig. 9 illustrating where the device is positioned external all internal cavities of the patient).  
Regarding claim 20, Burkholz in view of Goodman teaches further comprising removing said substrate (1) from said subject (3, see Burkholz, [0028]-[0029]), said method comprising peeling an edge of said substrate to release said adhesive layer (see [0028]-[0029], it is the Examiner’s position that removal of 1 requires at least an edge of 16 to be peeled as a result of 16 securing 1 to 3).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burkholz (Pub. No. 2018/016543) in view of Goodman (Pub. No. 2008/0243082) in view of Vitaris (Pub. No. 20080063695 as listed on the IDS dated 12/11/2019).
(Fig. 1) having a thickness from 3 mils to 10 mils. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Burkholz in view of Goodman by forming the device to have a thickness between 3 mils and 10 mils as taught by Vitaris to provide a device that has a suitable thickness suitable skin adhesion (see [0004]).  Further, Burkholz in view of Goodman teaches that modifications may be made to the device (see Burkholz [0039]). 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burkholz (Pub. No. 2018/016543) in view of Goodman (Pub. No. 2008/0243082) in view of China Mobile Communication Corp (hereinafter China, CN 103637876 as listed on the IDS dated 12/11/2019).
Regarding claim 9, Burkholz in view of Goodman does not specifically teach wherein the adhesive layer comprises a material selected from the group consisting of rubber elastomers, acrylics, acrylates, epoxies, silicones, hot melt adhesives, solvent-based adhesives, solvent-free adhesives, photosensitive adhesives, hydrocolloids, hydrogels, polyurethanes, styrene block co-polymers, and combinations thereof.  However, China teaches a silicon adhesive (see pg. 4, para. 4 of Espacenet Description).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Burkholz in view of Goodman by using a silicon adhesive because China teaches that such adhesive can fix a dressing well while not causing any strain on the skin (see pg. 4, para. 4).  Further, Burkholz in view of Goodman teaches that any material suitable to form an adhesive may be used (see Burkholz, [0028]) and that modifications may be made to the device (see Burkholz [0039]).
12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burkholz (Pub. No. 2018/016543) in view of Goodman (Pub. No. 2008/0243082) in view of Rozier et al. (Pub. No. 2005/0076921).
Regarding claim 12, Burkholz in view of Goodman does not teach wherein said second layer comprises a plurality of openings formed therein, said openings extending through a thickness of said second layer.  However, Rozier et al. teaches a second layer (12, Fig. 1a) having a plurality of openings (40, Fig. 1a) extending through a thickness of the second layer (12, see Fig. 1a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Burkholz in view of Goodman by forming the second layer to have the ventilation holes taught by Rozier et al. to keep the site aerated (see [0088]).  Further, Burkholz in view of Goodman teaches that modifications may be made to the device (see Burkholz [0039]). 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burkholz (Pub. No. 2018/016543) in view of Goodman (Pub. No. 2008/0243082) in view of Smith (EP 0168174 as listed on the IDS dated 12/11/2019).
Regarding claim 17, Burkholz in view of Goodman does not specifically teach wherein said substrate is smooth and non-creased after said applying; however, Smith teaches smoothly applying a substrate (device in Fig. 1, see pg. 12, lines 12-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method taught by Burkholz in view of Goodman by applying the substrate in a smooth non-creased manner as taught by Smith for providing firm placement of a medical device to the patient and preventing dislodgment (see pg. 4, lines 7-9).  Further, (see Burkholz [0039]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783